DETAILED ACTION
Claims 1-11 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2019, 2/27/2020, and 3/5/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, Cazzaniga et al. (US Pat. No. 8,434,364, hereinafter Cazzaniga), Okada (PGPUB 2011/0005338 A1, hereinafter Okada) and Madni et al. (US Pat. No. 7,360,422 B2, hereinafter Madni) represents the best art of record. However, Cazzaniga, Okada, and Madni fails to encompass all of the limitations of independent claim 1.
Specifically, Cazzaniga, Okada, and Madni fails to teach a force sensor, comprising: a first substrate part; a second substrate part positioned separately from the first substrate part; a third substrate part positioned separately from the second substrate part; a first bridge part configured to position the first substrate part; a second bridge part configured to position the second substrate part; a third bridge part configured to position the third substrate part; a first connection part configured to connect the first substrate part to the first bridge part; a second connection part configured to connect the second substrate part to the second bridge part; a third connection part configured to connect the third substrate part to the third bridge part; a first column part configured to connect the first bridge part to the second bridge part; a second column part configured to connect the second bridge part to the third bridge part; a first detection part configured to detect a relative displacement between the first substrate part and the second substrate part; and a second detection part configured to detect a relative displacement between the second substrate part and the third substrate part, wherein at least one of the first substrate part and the first connection part is configured to be elastically deformable, wherein the second column part is configured to be elastically deformable, wherein the first detection part configured to detect a first detection value which varies corresponding to at least one of: relative movement along a first axis between the first substrate part and the second substrate part; and relative rotation about a center axis along a plane perpendicular to the first axis between the first substrate part and the second substrate part, wherein the second detection part configured to detect a second detection value which varies corresponding to at least one of: relative movement along a plane perpendicular to the first axis between the second substrate part and the third substrate part; and relative rotation about a center axis along the first axis between the second substrate part and the third substrate part, and wherein the force sensor comprises at least one of: at least one first relaxation part elastically deformable along a plane perpendicular to the first axis, and provided to at least one of the first substrate part, the first connection part, the second substrate part and the second connection part; and at least one second relaxation part elastically deformable along the first axis, and provided to at least one of the second substrate part, the second connection part, the third substrate part and the third connection part.
claim 1 and the examiner can find no teachings for the force sensor as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855